Citation Nr: 0003814	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-03 473A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a February 2, 1995 
decision to deny an appeal for increased ratings for service-
connected anxiety disorder and duodenal ulcer. 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1945.

This matter comes before the Board as the result of a 
decision by the Board issued on February 2, 1995.  In a 
letter and representative's brief, received in March 1998, 
the veteran submitted a motion for reconsideration of the 
Board's February 1995 decision.  In a letter dated in March 
1999, the veteran was advised that, although his motion for 
reconsideration of the February 1995 Board decision had been 
denied, the claim could be reviewed under the provisions of 
Public Law 105-111, which permitted review of Board decisions 
on the basis of CUE, provided he specifically requested that 
his motion for reconsideration be considered a motion for 
CUE.  An April 1999 letter from the veteran has been 
construed as a request for review of the Board decision on 
the basis of CUE.  See 38 C.F.R. § 20.1404(e) (1999).


FINDING OF FACT

The February 2, 1995 Board decision was adequately supported 
by the evidence then of record, and was not undebatably 
erroneous. 


CONCLUSION OF LAW

The February 2, 1995 Board decision, which denied an appeal 
for increased ratings for service-connected anxiety disorder 
and duodenal ulcer, is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis. A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist. (3) 
Evaluation of evidence. A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the February 2, 1995 Board decision entered 
conclusions of law that the requirements for increased 
disability ratings for the veteran's service-connected 
anxiety disorder and duodenal ulcer had not been met.  In the 
reasons and bases portion of the February 2, 1995 decision, 
the Board reviewed the evidence of record beginning with the 
service medical records, and including VA outpatient and 
hospital treatment records in June 1991, a June 1991 VA 
examination report, and the veteran's personal hearing 
testimony in January 1992.  The Board also referred twice in 
its decision to the undisputed fact that the veteran was 
undergoing group therapy on a monthly basis for anxiety or 
nervousness. 

In the motion for reconsideration and through his 
representative, the veteran has presented his contentions 
regarding CUE in the February 1995 Board decision.  The 
errors are alleged to be: 1) the Board relied on medical 
evidence dated in 1991 and the veteran's personal hearing 
testimony given in 1992 "as the most current evidence"; 2) 
the Board did not review all of the veteran's medical 
treatment records, including records pertaining to group 
therapy he was undergoing; and 3) the veteran should see a 
specialist.  The veteran has not alleged that the Board's 
application of a statute or regulation was incorrect.  As the 
only allegations pertain to the evidence which was, or should 
have been, before the Board, the veteran implicitly contends 
that the correct facts were not before the Board at the time 
of its February 1995 decision.

There is no evidence that the Board's February 1995 decision 
in fact relied on medical evidence dated in 1991 and the 
veteran's January 1992 personal hearing testimony "as the 
most current evidence."  While the Board did not 
specifically list VA treatment records reflecting continued 
treatment pertaining to service-connected disabilities in 
October and December 1991, the lack of specific referral in 
the decision to these medical treatment record entries does 
not demonstrate that the Board erroneously ignored such 
evidence.  The veteran has not proffered any evidence showing 
that the Board did not examine and consider all of the 
medical treatment records which were in the claims file.  The 
veteran's assertion also fails because "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  Id.  Other 
treatment records in the claims file dated after June 1991 
reflect treatment for unrelated disorders.  Treatment records 
in the claims file dated in January and April 1992 also 
pertain to unrelated disorders.  

Moreover, even assuming, arguendo, that the Board did not 
review relevant treatment records dated in 1991, the veteran 
has not even alleged that any purported failure of the Board 
to specifically review of all treatment records would have 
resulted in a higher rating.  The law requires not only that 
an error be committed; the error must compel the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  It 
must be absolutely clear that a different result would have 
ensued.  See Fugo, 6 Vet. App. at 43; Russell, 3 Vet. App. at 
313.

With regard to the Board's reliance on the veteran's personal 
hearing testimony given in 1992, the January 1992 personal 
hearing testimony was the only testimony presented by the 
veteran.  Notwithstanding the veteran's assertion, the Board 
did not in its decision claim that the veteran's personal 
hearing testimony given in 1992 was "the most current 
evidence," but only some evidence of record for its 
consideration.  In the veteran's increased rating claims 
before the Board in February 1995, the Board had a duty to 
consider the veteran's hearing testimony and to base its 
final decisions "on the entire record in the proceeding and 
upon consideration of all evidence and material of record and 
applicable provisions of law and regulation."  38 U.S.C.A. 
§ 7104(a) (West 1991).

With regard to the veteran's contention that the Board did 
not review all of the veteran's medical treatment records, 
including records pertaining to group therapy he was 
undergoing, the Board's February 1995 decision reflects that 
it specifically considered and accepted the fact that the 
veteran was attending monthly group therapy sessions.  
Therefore, the correct fact that the veteran was 
participating in therapy sessions, to which the veteran 
testified at the personal hearing, was before the Board.  The 
veteran has not entered a contention that the correct facts 
were not before the Board, only that VA did not fulfill the 
duty to assist in obtaining the group therapy session 
records. 

The veteran has offered little more than a disagreement with 
the result in the Board's February 2, 1995 decision, his 
representative contending in a November 1999 brief that "the 
Board erred by failing to establish entitlement to an 
increased rating for his anxiety disorder and ulcers."  
However, a disagreement as to how the facts were weighed or 
evaluated cannot constitute CUE.  38 C.F.R. § 20.1403(d).

With regard to this contention, as well as the veteran's 
contention that VA should provide him a specialist 
examination, such could not form the basis of CUE because the 
Secretary's failure to fulfill the duty to assist cannot form 
the basis of CUE.  See 38 C.F.R. § 20.1400(d).  The Court has 
specifically noted that a breach of the duty to assist cannot 
form a basis for a claim of CUE because such a breach creates 
only an incomplete rather than an incorrect record.  See 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

For the reasons indicated, the Board finds that the evidence 
does not demonstrate that there was error which, had it not 
been made, would have manifestly changed the outcome of the 
Board's decision.  See 38 C.F.R. § 20.1403(c).  That is, 
given the facts available at the time, and the prevailing 
law, there was no undebatable error by the Board in denying 
an appeal for increased ratings for service-connected anxiety 
disorder and duodenal ulcer.  In the absence of the kind of 
error of fact or law which would compel a conclusion that the 
result would have been manifestly different but for the 
error, there is simply no basis upon which to find CUE in the 
Board's February 2, 1995 decision.  Therefore, the Board now 
finds that the February 2, 1995 Board decision, which denied 
an appeal for increased ratings for service-connected anxiety 
disorder and duodenal ulcer, was adequately supported by the 
evidence then of record, and was not undebatably erroneous.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.  


ORDER

The Board decision of February 2, 1995 not having involved 
CUE, the motion is denied.

		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals

 


